J-S64011-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                   1   IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

STEVEN DAVID STERNER

                             Appellant                 No. 595 EDA 2016


                   Appeal from the PCRA Order October 8, 2015
                  In the Court of Common Pleas of Bucks County
    Criminal Division at No(s): CP- 09 -CR- 0005652 -2010; CP-09-CR- 0008083-
                                         2010


BEFORE:      STABILE, SOLANO, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                         FILED NOVEMBER 08, 2016

        Appellant, Steven David Sterner, appeals pro se from the October 8,

2015 order entered in the Court of Common Pleas of Bucks County ( "PCRA

court "), denying his petition for collateral relief pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541 -9546. We affirm.

        The PCRA court summarized the background of this matter as follows.

              In CP- 09 -CR- 0008083 -2010, Appellant pled guilty to 18
              Pa.C.S.  §§  2701(a)(1), 2709(a)(1), 3701(a)(1)(v),
              3921(a), and 5506 before Judge Cepparulo on April 26,
              2011. Appellant was sentenced to six to twenty -three
              months and a term of probation. He later violated the
              terms of his probation and it was revoked on October 17,
              2013.     In CP- 09 -[CR- ]0005652 -2010, Appellant was
              convicted on November 10, 2010, for violating 18 Pa.C.S.
              § 3503(a)(1)(i) and sentenced to twenty -three months,



*   Former Justice specially assigned to the Superior Court.
J-S64011-16


                time served, by Judge Finely. Appellant did not file his
                PCRA Petition until February 18, 2015.

                      Appellant was appointed counsel on May 21, 2015,
                to represent him on the PCRA matter. However, after a
                review of the case, appointed counsel filed a motion on
                July 31, 2015, for leave to withdraw his appearance due to
                the lack of meritorious issues. The [PCRA court] granted
                the motion to withdraw on August 4, 2015, after
                considering appointed counsel's Finley Letter, and
                informed Appellant of his right to either proceed pro se or
                retain private counsel. The [PCRA court] subsequently
                entered a [n]otice of [i]ntent to [d]ismiss [p]ursuant to
                Pa.R.Crim.P. 907 on August 7, 2015.

                      After discussion with appointed counsel on the
                matter, the [PCRA court] vacated the [o]rder dated August
                4, 2015, on August 25, 2015, to allow Appellant additional
                time to respond to the motion to withdraw and to explain
                to the [PCRA court] why his PCRA [p]etition should not be
                dismissed for lack of merit. A second extension of time to
                allow Appellant an opportunity to respond was given on
                September 16, 2015. Having received a response from
                Appellant on September 24, 2015, the [PCRA court] again
                considered appointed counsel's motion to withdraw and
                once again granted leave to withdraw on October 8, 2015.
                In addition, the [PCRA court] having reviewed Appellant's
                PCRA [p]etition in detail, determined that there was no
                merit to Appellant's claims and that the [p]etition was filed
                untimely.     Therefore, the [PCRA court] denied and
                dismissed Appellant's [p]etition on October 8, 2015, and
                informed [him of] his right to appeal.

PCRA Court Opinion,      4/22/16, at 1 -2 (footnotes omitted).
          Subsequently, Appellant filed   a   petition for permission to appeal in the

Superior Court of Pennsylvania on November 6, 2015. Appellant proceeded

to file   a   document titled "Oral Motion" on December 18, 2015. This Court

entered an order on February 12, 2016, determining that Appellant's petition

for permission to appeal would be treated as              a   notice of appeal.   See


                                          -2
J-S64011-16



Commonwealth v. Sterner,                   No. 153 EDM 2015, order, at                 1   (Pa. Super.

Filed Feb 12. 2016).

      Appellant's        brief fails to          comply with           the   requirements      of the

Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P. 2111, 2114 -2119.

Pursuant to Rule 2101,

             Briefs and reproduced records shall conform in all material
             respects with the requirements of these rules as nearly as
             the circumstances of the particular case will admit,
             otherwise they may be suppressed, and, if the defects are
             in the brief of reproduced record of the appellant and are
             substantial, the appeal or other matter may be quashed or
             dismissed.
Pa.R.A.P. 2101.     This Court is to construe liberally, materials filed by                      a   pro

se litigant; therefore, this Court will address discernible arguments in the

defective brief in the interest of justice.                  See Commonwealth v. Lyons,

833 A.2d 245, 252 (Pa. Super. 2003).

      In the matter sub judice, Appellant's seven paragraph brief does not

assert any discernible issues on appeal.                        See Appellant's Brief at             1 -2.


Appellant's brief does not contain               a   question presented, argument, or issues

on appeal.    Appellant's brief            is   essentially    a     letter to this Court detailing

some procedural history and                     as   best we can determine, the general

assertion that the             certified    record        contains     contradictory statements.

Appellant    does        not     identify       any       specific     contradictory       statements.

Appellant's brief   is   woefully short of preserving or stating issues that would

allow this Court to perform meaningful appellate review.                         Regrettably, even


                                                     -3
J-S64011-16


though Appellant        is   pro   se,   and this Court construes filings from pro se

litigants liberally, Appellants fails to inform this Court of any issues to

review.    Accordingly, we conclude Appellant's appeal          is   without merit.   We

direct that    a   copy of the PCRA court's April 22, 2016 opinion be attached to

any future filings in this case.

      Order affirmed.

Judgment Entered.




J:seph    Seletyn,
          D.
Prothonotary


Date: 11/8/2016




                                              -4